Case 1:20-cv-03107-KLM Document 13-3 Filed 11/19/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03107

 JENNIFER ANN SMITH, a citizen and taxpayer of
 the State of Colorado, LIGGETT GROUP LLC,
 VECTOR TOBACCO INC., and XCALIBER
 INTERNATIONAL LTD., LLC,

 Plaintiffs,

 v.

 STATE OF COLORADO, by and through JARED S.
 POLIS, in his official capacity as Governor of
 Colorado, PHILIP J. WEISER, in his official capacity
 as Attorney General of Colorado, and HEIDI
 HUMPHREYS, in her official capacity as Interim
 Executive Director of the Colorado Department of
 Revenue,

 Defendants.


                        DECLARATION OF JENNIFER ANN SMITH


         I, Jennifer Ann Smith, declare as follows:

         1.     I am a plaintiff in this action, and I submit this declaration in support of Plaintiffs’

 Motion for a Preliminary Injunction.

         2.     I am 53 years old and I have lived in the State of Colorado (“State” or “Colorado”)

 my entire life. I reside in Littleton, Colorado. I work in the front office of an auto body shop in

 Denver, Colorado. I voted in favor of Proposition EE in the November 3, 2020 election in

 Colorado by completing and returning my ballot on October 13, 2020.




                                                   1
Case 1:20-cv-03107-KLM Document 13-3 Filed 11/19/20 USDC Colorado Page 2 of 5




        3.      I smoke approximately one pack of cigarettes per day. I began smoking cigarettes

 in or around 1982. I have consistently smoked approximately one pack of cigarettes per day for

 the past 38 years. I purchase my cigarettes at retail stores and gas stations in Colorado.

        4.      From 1982, when I first started smoking, until in or about 2010, I smoked primarily

 Marlboro brand cigarettes. In or about 2010, I switched from Marlboro brand cigarettes to a

 cigarette brand called Sonoma, which sold and continues to sell at a substantial discount from the

 price of Marlboro cigarettes. The sole reason that I switched from Marlboro to Sonoma was to

 save money. Since I switched from Marlboro to Sonoma, I have consistently purchased Sonoma

 brand cigarettes or, if those were unavailable, other comparably priced cigarettes in Colorado.

        5.      Earlier this year, with the economic pressures brought on by the COVID-19

 pandemic, I switched from Sonoma brand cigarettes (which were selling for $50 per carton) to

 Edgefield brand cigarettes (which were selling for $36 per carton) in order to save money. I have

 smoked Edgefield brand cigarettes ever since. I understand that the Edgefield brand cigarettes are

 manufactured by Plaintiff Xcaliber International LTD., LLC.

        6.      In September 2020, I received a copy of the 2020 Colorado Ballot Information

 Booklet, also known as the Blue Book, a true and correct copy of which is attached as Exhibit A.

 Thereafter, on October 9, 2020, I received my mail-in ballot for the 2020 General Election. I

 completed it and returned it in a ballot drop box at the Arapahoe County Clerk on October 13,

 2020. As a lifelong registered Democrat, I usually vote consistently with Democratic Party

 positions. Among other things, I generally support State tax increases when the tax revenue is

 designated to pay for important public purposes and services, such as healthcare, education and

 caring for the less fortunate. I voted in favor of Proposition EE based on information provided by


                                                  2
Case 1:20-cv-03107-KLM Document 13-3 Filed 11/19/20 USDC Colorado Page 3 of 5




 the State with my mail-in ballot, which stated that Proposition EE would increase State taxes on

 cigarettes and other tobacco products. I knew I would therefore have to pay more for cigarettes in

 taxes to pay for State education and housing programs.

        7.      At the time I completed and mailed in my 2020 ballot, my understanding was that

 Proposition EE provided only for tax increases on cigarettes and other tobacco products which

 would generate revenue for public purposes. I also then understood that Proposition EE would

 raise the retail price of a carton of Edgefield brand cigarettes by approximately $11.00, raising the

 cost of my cigarettes from approximately $36.00 to $47.00 per carton, as of January 1, 2021.

        8.      However, I was not then aware, and it was not properly disclosed that my vote in

 support of Proposition EE would also support a law that would fix the minimum retail price of

 cigarettes sold to consumers in Colorado at $7.00 per pack as of January 1, 2021 (the “Minimum

 Price Law”), resulting in a price increase for my cigarettes far in excess of the new cigarette taxes.

 I was not aware that the retail price of my cigarettes would therefore increase from approximately

 $36.00 to $70.00 per carton by virtue of the Minimum Price Law. Nor was I aware that the

 Minimum Price Law would generate revenue for the benefit of private parties, including Colorado

 retailers selling the cigarettes. Had I known those additional facts, I would not have voted in favor

 of Proposition EE.

        9.      If the Minimum Price Law becomes effective, it will cause me significant economic

 harm. Based on my current usage of one pack of cigarettes per day, I anticipated when I voted

 that the State cigarette tax increase of $1.10 per pack authorized by Proposition EE would cost me

 approximately $400.00 more next year. However, because of the effect of the Minimum Price

 Law, which I unknowingly supported when I voted “yes” for Proposition EE, my annual cost for


                                                   3
Case 1:20-cv-03107-KLM Document 13-3 Filed 11/19/20 USDC Colorado Page 4 of 5




 cigarettes will increase by more than $1,100.00 per year. Particularly during these uncertain times,

 this is a hardship which would negate the reason I switched to discounted cigarettes in the first

 place.

          10.   I therefore respectfully request that the Court enter a preliminary injunction

 enjoining the State from enforcing the Minimum Price Law, and such other and further relief that

 the Court deems just and proper.




                                                  4
Case 1:20-cv-03107-KLM Document 13-3 Filed 11/19/20 USDC Colorado Page 5 of 5




        I declare under penalty of perjury that the above is true and correct, and that I executed this

 declaration this 19th day of November 2020.




                                                  5
